Citation Nr: 0935459	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-38 431	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's Mother and Father



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from September 1998 to 
September 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2007 rating decision of the 
Providence, Rhode Island regional office (RO) of the 
Department of Veterans Affairs (VA) denying the claim for 
service connection for a low back condition.  In addition, 
the Veteran appeals from a December 2007 rating decision of 
the Providence, Rhode Island RO that denied his claim for 
service connection for PTSD, among other claims

 In his January 2008 notice of disagreement, the Veteran 
indicated that he disagreed with the December 2007 rating 
decision's determination regarding his service connection 
claim for PTSD.  Only the instant claims are therefore before 
the Board for its consideration.

The Veteran testified before the undersigned at a May 2009 RO 
(Travel Board) hearing.  A copy of that hearing transcript 
has been associated with the claims file.

The issue of entitlement to service connection for an 
acquired psychiatric disorder is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


REMAND

At his May 2009 hearing, the Veteran testified that had been 
receiving treatment for a back disability at the Brockton, 
Massachusetts VA Medical Center until about two months 
earlier and that he currently received treatment at the VA 
Medical Center in Jamaica Plain, Massachusetts.  The claims 
folder does not contain VA treatment records for the period 
since August 2008.  VA has a duty to obtain these records.  
38 U.S.C.A. § 5103A(b),(c) (West 2002); see Bell v. 
Derwinski, 2 Vet. App. 611, 612-13 (1992) (VA treatment 
records are deemed to be constructively of record). 

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

Service treatment records including reports completed by the 
Veteran contain no findings referable to a back disability.   
The Veteran has testified that back symptoms began after 
injuries in service and had continued since.  Treatment 
records document current findings of disc disease in the 
lumbosacral spine.  The Veteran's father has also recalled 
that the Veteran told him of an in-service injury shortly 
after the injury had occurred.  

An examination is needed in view of the conflicting evidence 
to obtain a competent medical opinion as to whether the 
current disability is related to the injuries that reportedly 
occurred in service.

Service treatment records reveal that the Veteran was 
prescribed Ambien to treat his reported insomnia in July 
2000.  The Veteran received in-patient VA treatment for 
substance abuse from May 2007 until August 2007.  A June 2007 
letter from his treating VA clinical social worker indicates 
that he had been diagnosed with various substance abuse 
conditions and they were determining whether he suffered from 
a psychiatric condition such as PTSD or bipolar disorder now 
that he was sober.  A history of childhood sexual abuse is 
noted in a September 2008 VA treatment note.  Diagnoses of 
PTSD and various substance abuse disorders were noted in a 
June 2008 VA in-patient discharge summary.  The Veteran 
reported receiving "counseling" prior to service in a March 
2008 statement.

The record contains competent evidence of suggesting a 
diagnosis of PTSD that may be related to the Veteran's 
service and which may suggest a continuity of symptomology.  
An examination is needed to determine whether the Veteran has 
an acquired psychiatric disorder which may be related to 
service.

In addition, it does not appear that any attempt had been 
made to verify the Veteran's purported non-combat related 
stressor.  The Veteran testified in his May 2009 hearing that 
sometime between December 2000 and February 2001 he watched a 
video of a Predator drone firing two Hellfire missiles and 
destroying an Iraqi satellite dish.  He reported that he 
could see from the video that at least two individuals were 
killed as a result of this air strike.  He also reported 
receiving the Air Force Achievement Medal for maintaining a 
power generator during the time of his mission.  A June 2001 
Air Force Achievement Medal indicates that the Veteran's work 
enabled an unmanned aerial vehicle to complete a real-world 
mission resulting in the destruction of an Iraqi mobile 
surface-to-air missile site.  A search is necessary to 
attempt to verify this purported non-combat stressor.

The Veteran reported in his October 2008 substantive appeal 
that he had begun receiving treatment for his PTSD.  VA 
treatment records dated through September 2008 are located in 
the claims file.  As these records have been properly 
identified and they are relevant to the Veteran's claim, they 
must be obtained.  38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the 
Veteran's treatment records for back and 
psychiatric disabilities beginning in 
September 2008 from the Brockton and 
Jamaica Plain VAMCs. 

All attempts to obtain this information 
should be documented in the Veteran's 
claim file.

2.  The RO/AMC should contact the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) or other appropriate 
agency to attempt to verify the Veteran's 
reports of viewing a Predator air strike 
video sometime between December 2000 and 
February 2001.  In addition, a search 
should be conducted to attempt to verify 
the Veteran's report of an explosion in 
his camp during this same time period.  
The evidentiary record reveals during 
this time period, the Veteran was 
assigned to the 386th Expeditionary 
Support Squadron in the 386th Air 
Expeditionary Group at Ali Al Salem Air 
Base in Kuwait.

All attempts to obtain this information 
should be documented in the Veteran's 
claims file.

3.  The Veteran should be afforded a VA 
psychiatric examination to determine 
whether any current psychiatric condition 
is related to service.  The examiner 
should review the claims file and note 
such review in the examination report or 
in an addendum.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
psychiatric condition had its onset in 
service or is otherwise related to a 
disease or injury in service.

If the Veteran meets the criteria for a 
diagnosis of PTSD, the examiner should 
specify the stressors supporting the 
diagnosis.  If the Veteran does not meet 
the criteria for the diagnosis, the 
examiner should specify the criteria that 
are not met.

The opinions should be accompanied by a 
rationale.  The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms and that his 
reports must be considered in formulating 
the requested opinion.

4.  The Veteran should be afforded a VA 
examination to determine whether his 
current back disability is related to 
injuries in service.  The examiner should 
review the claims file and note such 
review in the examination report or in an 
addendum.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current psychiatric 
condition had its onset in service or is 
otherwise related to a disease or injury 
in service.

The opinion should be accompanied by a 
rationale.  The examiner is advised that 
the Veteran is competent to report 
injuries and symptoms and that his 
reports must be considered in formulating 
the requested opinion.

If any benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued before the case is 
returned to the Board, if otherwise in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




